Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/29/2021; claims 1, 3, 4, 5, 9, 11, 12, 13, 17, 19, 21, are amended; claims 2, 10, 18, 20 are cancelled. This application has PRO 62/772,766 11/29/2018. 

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to price optimization associated with marketing activities, the Examiner finds the totality of the claims, amount to more than this abstract idea, providing a specific technical solution to a problem(s) employing machine learning techniques such as embedded Kernel functions1, using an acquisition function, to provide a directed search of solutions, in conjunction with the determination of whether or not a termination condition has been met pursuant to an updated estimation function, and responsive to said determining, selecting an optimal markdown solution, specifically: 
“A) selecting a next markdown solution in a set of markdown solutions for evaluation
using an acquisition function to provide a directed search of the set of markdown
solutions, where each markdown solution in the set of markdown solutions defines a
series of price reductions for a selected product to be implemented over a future
defined time period;
B) generating an updated estimation function for financial impact metrics, the

from markdown solutions in the set of markdown solutions, the updated
estimation function generated using the selected next markdown solution and
Gaussian Process Modeling, where the Gaussian Process Modeling uses a kernel
covariance function to describe a statistical distribution of the financial impact
metrics over a function space;
C) determining if a termination condition is met using the updated estimation
function; and
D) responsive to the termination condition not being met, returning to step A); and
responsive to the termination condition being met, selecting a markdown solution
using the updated estimation function”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Rosenberg (US 7,912,748) and Swersky (US 2018/0349158), are withdrawn from consideration pursuant to Allowable Subject Matter.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Rosenberg (US 7,912,748) and Swersky (US 2018/0349158) disclose the selection of markdown solutions responsive to a termination condition, they do not teach: 
“A) selecting a next markdown solution in a set of markdown solutions for evaluation
using an acquisition function to provide a directed search of the set of markdown

series of price reductions for a selected product to be implemented over a future
defined time period;
B) generating an updated estimation function for financial impact metrics, the
financial impact metrics describing a predicted financial impact expected to result
from markdown solutions in the set of markdown solutions, the updated
estimation function generated using the selected next markdown solution and
Gaussian Process Modeling, where the Gaussian Process Modeling uses a kernel
covariance function to describe a statistical distribution of the financial impact
metrics over a function space;
C) determining if a termination condition is met using the updated estimation
function; and
D) responsive to the termination condition not being met, returning to step A); and
responsive to the termination condition being met, selecting a markdown solution
using the updated estimation function”, 
which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claims 1, 9, 17, and dependent claim(s) 3-8, 11-16, 19, and 21-23 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See, for example, Dasgupta (US 2020/0143252), ¶30, Suhasini, Elsevier, 2011, pages 4993-4996